Memorandum by the Court. Appeal from a judgment of the County Court of Rensselaer County, rendered January 22, 1968, upon a verdict convicting defendant of the crime of criminally concealing and withholding stolen and wrongfully acquired property (former Penal Law, § 1308, subd. 1, par. [a]). The decision in People v. Brown (34 A D 2d 108) arising out of the same facts, is determinative. Judgment reversed, on the law and the facts; order denying motion to suppress certain evidence reversed, motion granted, and indictment dismissed. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.